DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
This communication is a First Office Action Non-Final Rejection on the merits. Claim(s) 1-9, and 14-16 is/are currently pending and considered below. The documents received on 16 Aug 2021 have been considered.

Election/Restrictions
Claim 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 16 Aug 2021.
Applicant's election with traverse of Invention II in the reply filed on 16 Aug 2021 is acknowledged.  The traversal is on the ground(s) that the cited share technical features in EP 1132334 (Hellige) are not shared technical features.  This is not found persuasive at least because the Applicant does not state which features are not disclosed in the cited reference.  Also, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the machine translation of Hellige et al. EP 113 2334 A1 (Hellige). 
Regarding the technical features of the apparatus in Groups I and II recited in the independent claims, Hellige discloses, a container treatment plant for treating containers (Abstract), comprising; 
at least one container treatment machine (FIG. 1, #1); and 

The requirement is still deemed proper and is therefore made FINAL.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winzinger US 2018/0326623A1 (Winzinger).

Regarding Claim 1, Winzinger discloses, A container treatment plant for treating containers (Abstract), comprising: 

a mobile, collaborating robot (FIG. 1, #10, Abstract) configured for robot-robot interaction (para [0018]) and/or for robot-man interaction, wherein the collaborating robot is configured to cooperate (para [0020]) in exchanging a component (FIG. 1, #2, para [0054]) of the at least one container treatment machine (10).

Regarding Claim 2, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the collaborating robot comprises a safety system (para [0026]), which is configured to continuously determine a risk of collision with a human being in a surroundings of the collaborating robot and to control movement of the collaborating robot such that the risk of collision is minimized (para [0076]).

Regarding Claim 3, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the collaborating robot does not comprise any separating protective device (para [0035]).

Regarding Claim 4, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the at least one container treatment machine (1) includes a first container treatment machine and a second container treatment machine, wherein the collaborating robot is movable between the first container treatment machine and the second container treatment machine (Claim 1).


Regarding Claim 5, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the collaborating robot comprises a robot arm (FIG. 10a, para [0079]) with a tool (FIG. 4, #2, Claim 1) for interacting with the at least one container treatment machine (Abstract).


Regarding Claim 6, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the collaborating robot comprises a tool changing system (para [0054]) by means of which the tool of the collaborating robot can be exchanged for some other tool carried along in the tool changing system (para [0054]).

Regarding Claim 7, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the collaborating robot is arranged on a movable platform (FIG. 1, #40, para [0057, 0074]).

Regarding Claim 8, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the movable platform forms (para [0074]), together with a guide (FIG. 6, #14) configured as a stator (para [0074]) and extending through the container treatment plant, a linear drive (FIGS. 1 & 6, #52, para [0057, 0074]).

Regarding Claim 14, Winzinger discloses, A system, comprising: at least two container treatment plants, each of the at least two container treatment plants comprising at least two container treatment machines for treating containers (Claim 1), wherein the system comprises at least one mobile, collaborating robot (10), which is configured for robot-robot interaction (para [0018]) and/or for robot-man interaction, the collaborating robot being configured to cooperate (para [0020]) in exchanging a component (2) of a container treatment machine of one of the container treatment plants and to move independently between the container treatment machine of the container treatment plant and another container treatment machine of the other container treatment plant (para [0019]).

Regarding Claim 15, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the container treatment plants are configured as beverage filling plants (FIG. 5, para 0070]), and each of the container treatment plants comprising at least one filler (FIG. 5, #11, para [0070]) for filling 

Regarding Claim 16, Winzinger discloses as previously claimed.  Winzinger further discloses, wherein the containers are bottles (para [0062]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winzinger, and further in view of Hayaishi US-2020/0189118 A1 (Hayaishi).

Regarding Claim 9, Winzinger discloses as above claimed.  Winzinger further discloses, the mobile, collaborating robot (10).
Winzinger does not disclose, a humanoid robot and comprises two arms and/or two legs configured to cooperate in activities performed by the robot.
However, Hayaishi teaches, a humanoid robot (FIG. 1, #2) and comprises two arms (FIG. 1, para [0091]) and/or two legs configured to cooperate in activities performed by the robot (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Hayaishi before the effective filling date of the invention to modify the mobile collaborating robot (10) as disclosed by Winzinger with the humanoid robot (FIG. 1, #2) as taught by Hayaishi.  Since Hayaishi teaches this humanoid robot that is known in the art and beneficial, thereby providing the motivation to utilize a robot that has humanoid characteristics (para [0053]) so as to provide better control of the required process (para 0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoiber  US-20130309343-A1, Raith US-20200189896-A1, Geltinger US-20180281265-A1, Theobald US-10048697-B1, and Tobey US-20080302200-A1 cited for treatment plant and container treatment .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        09 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731